The appellee, Houston Drug Company, filed this suit in the county court of Angelina county, against the appellants, Spencer Thompson and Robert Roberts, doing business under the trade-name of Service Drug Company, at Huntington, Tex., on a verified open account for merchandise, amounting to $928.10. The answer was a general denial and plea of payment. The trial was to the court without a jury, and judgment was in favor of appellee for the full amount sued for, with interest from the date of the judgment at the rate of 6 per cent. per annum, from which this appeal was prosecuted.
Appellants have filed no brief, and there is no suggestion of fundamental error, and therefore the judgment of the trial court is affirmed.